Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing In Madrid, on December 21, 2006 SHAREHOLDER SUBORDINATED LOAN AGREEMENT BY AND BETWEEN ACCIONA, S.A. As Shareholder FINANZAS DOS, S.A. As Borrower and BANCO BILBAO VIZCAYA ARGENTARIA, BANCO SANTANDER CENTRAL HISPANO, S.A. S.A. BANK OF SCOTLAND, SPAIN BRANCH NATEXIS BANQUES POPULAIRES, SPAIN BANCA IMI S.P.A. BRANCH BNP PARIBAS SPAIN BRANCH CALYON, SPAIN BRANCH As Lender Institutions and BANCO SANTANDER CENTRAL HISPANO, S.A. As Agent 1 SHAREHOLDER SUBORDINATED LOAN AGREEMENT In Madrid, on December 21, 2006 APPEARING The party of the first part, Mr. Juan Gallardo Cruces, of legal age, with National ID No. 691.950-H, and Mr. José Ángel Tejero Santos, of legal age, with National ID No. 52.570.589-H, for and on behalf of FINANZAS DOS, S.A. (hereinafter, the " Borrower" ), with domicile in Madrid at Calle Juan de Mena No. 8, and Taxpayer Identification No. A-80062755, duly authorized to enter into this agreement in virtue of the power of attorney granted before the Notary of Madrid, Mr. Manuel Rodríguez Marín, on December 20, 2006, under serial number 4,000 of his protocol. And the party of the second part, Mr. Valentín Francisco Montoya Moya, of legal age, with National ID No. 50.539.787-R, and Mr. Juan Gallardo Cruces, of legal age, with National ID No. 691.950-H, for and on behalf of ACCIONA, S.A. (hereinafter, " ACCIONA " or the " Shareholder ,") with domicile in Alcobendas (Madrid)at Avenida de Europa number 18 and Taxpayer Identification No. A- 08001851, duly authorized to enter into this agreement in virtue of a power of attorney granted before the Notary of Madrid, Mr. Manuel Rodríguez Marín, on October 26, 1998, under serial number 2911 of his protocol. And the party of the third party, Mr. Manuel Pérez Peral, of legal age, with National ID No. 7.300.295-P, and Mr. Ignacio Domínguez-Adame Bozzano, of legal age, with National ID No. 1.391-826-M, for and on behalf of BANCO SANTANDER CENTRAL HISPANO, S.A. (hereinafter " SAN ," or the " Agent" ), with domicile in Santander at Paseo de Pereda number 9 to 12 and Taxpayer Identification number A-39000013, duly authorized to enter into this agreement in virtue of the power of attorney granted before the Notary of the Illustrious Association of Burgos, Mr. José María de Prada Díez, on March 1, 2002, under serial number 574 of his protocol. Mr. Manuel Borja Gomeza Alcibar, of legal age, with National ID No. 16.059.365-Y, and Mr. Ignacio Antonio Alario Sánchez-Valladares, of legal age, with National ID No. 5.427.615-Y, for and on behalf of BANK OF SCOTLAND, Spain Branch (hereinafter " RBS" ), with domicile in Madrid at Paseo de la Castellana number 52 and Taxpayer Identification No. N-66568-G, duly authorized to enter into this agreement in virtue of powers of attorney granted, respectively, before the Notary of Madrid, Mr. Ignacio Marínez-Gil Vich, on December 18, 2006, under serial number 4829 of his protocol and before the Notary of Madrid, Mr. José Luis Martínez-Gil Vich, on November 29, 2004, under serial number 3425 of his protocol. Mr. José Gefaell Camochin, of legal age, with National ID No. 36.045.004-W, and Mr. José Serrano-Suñer de Hoyos, of legal age, with National ID No. 7.240.457-B, for and on behalf of BNP PARIBAS, Spain Branch (hereinafter " BNP" ), with domicile in Madrid at 2 Calle Ribera del Loira number 28 and Taxpayer Identification No. A-0011117-I, duly authorized to enter into this agreement in virtue of powers of attorney granted, respectively, before the Notary of Madrid, Mr. Miguel Ruiz Gallardón García de la Rasilla, on February 10, 2005, under serial number 963 of his protocol and before the same Notary, on July 12, 2006, under serial number 5797 of his protocol. Mr. Rolando Menor Aguilera, of legal age, with National ID No. 50.820.688-A, and Mr. Javier Álvarez-Rendueles Villar, of legal age, with National ID No. 7.230.899-K, for and on behalf of CALYON, Spain Branch (hereinafter, " CALYON
